Title: To James Madison from Vincent Gray, 25 May 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Havana 25th. May 1803.
					
					By a spanish vessel Just about to depart for New York, I have only time to say that Dn. Francisco Arango, sent some time since by this Government, to that of Santo Domingo, hath this moment arrived from that place, after a passage of ten days; in company with a French Sloop of War.
					The sudden departure of the Schooner by which this goes, puts it out of my power, to say any thing as to the situation of that devoted Island; but if I was to Hazard an opinion, from the silence of the Commissary and other French officers, whom have been on board, it would be, that the Island is in a Worse situation than at any time since the arrival of the French Troops in that quarter.
					However I learn that a Military Deputation hath been sent by the commander in chief to the First Consul, in order to urge the necessity of immediate relief; and that three places only are now in their possession, to wit: the Cape Port au prince and Aux cayes.
					This Deputation not having sailed until about the 8h. of april will not arrival until some time in this month; therefore the required relief can not reach the Sea Port Towns, and be ready to depart the Ports of France, until about the last of June; Consequently can not reasonably be expected at Santo Domingo until the first of September, befor which time, as the unhealthy season is approaching I am fearful, from the best information I can collect, that the blacks will be in full possession of every part of the Island.
					I am led to believe that Barracks are now preparing in this Island, at Matanzas for the purpose of receiving the sick and wounded French Troops; to be sent from Santo Domingo.
					From accounts recently received here, from different quarters, We apprehended an immediate rupture between the French and English Nations.  However should such an event take place, our Citizens Trading in these Seas, and to this Port, whose property is realy and truly American, shall leave it prepared to meet an investigation, by any of the Belligerent Powers.  I am Sir, Very respectfully Your mo: Obt. Servt.
					
						Vincent Gray
					
					
						P.S.  By a vessel this moment arrived from St. Thomas, we are led to believe that the differences between the British & French Governments, have been adjusted.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
